Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-16 in the reply filed on January 25, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens et al. (US 2007/0141711).
Regarding claim 1, Stephens teaches a automated information flow in a laboratory comprising an information reader [0030] configured to read identifying data associated with a tissue block; a microtome (30) configured to cut one or more tissue sections from the tissue block (10); one or more slides for receiving the one or more 
Regarding claim 2, the visualization system is configured to make a comparison between the one or more tissue sections on the one or more slides with one or more images of the tissue block or the image one or more images of the one or more tissue sections on a transfer medium.  (Refer to paragraph [0047])
Regarding claim 5, the visualization system is configured to read the one or more labels on the one or more slides slide and confirm their association with the identifying data on the tissue block. (Refer to paragraph [0047])
Regarding claim 6, the printer prints the one or more labels label individually for the one or more slides.  (Refer to paragraph [0044])
Regarding claim 7, an information reader [0030] configured to read identifying data associated with a tissue block; a microtome (30) configured to cut one or more tissue sections from the tissue block; one or more slides for receiving the one or more tissue sections; a printer [0010] configured to receive the identifying data and print, after the one or more tissue sections are cut from the tissue block, one or more labels for the one or more slides, the one or more labels comprising information associating the one 
Regarding claim 8, the printer prints the one or more labels label individually for the one or more slides. (Refer to paragraph [0044])
Regarding claim 9, an information reader [0030] configured to read identifying data associated with a tissue block; a microtome (30) configured to cut one or more tissue sections from the tissue block; one or more slides for receiving the one or more tissue sections; a printer [0010] configured to receive the identifying data and print, after the one or more tissue sections are cut from the tissue block, one or more labels for the one or more slides, the one or more labels comprising information associating the one or more tissue sections on the one or more slides with the tissue block; a transfer medium configured to transfer the one or more tissue sections from the microtome to the one or more slides (Refer to paragraph [0042]); and a transfer medium marking device to mark the transfer medium with markings indicative of the identifying data for the one or more tissue sections, the markings are configured to associate the one or more tissue sections with the tissue block. (Refer to paragraph [0042])
Regarding claim 10, the printer prints the one or more labels label individually for the one or more slides. (Refer to paragraph [0044])
Regarding claim 11, refer to claim 1.
Regarding claim 12, the comparison is based on a size and edges of tissue in the one or more tissue sections.  (Refer to paragraph [0044])
Regarding claims 13-15, refer to claims 1 and 9. 
Regarding claim 16, a transfer medium marking device to mark the transfer medium with markings indicative of the identifying data for the one or more tissue sections, the markings being configured to associate the one or more tissue sections with the tissue block. (Refer to paragraph [0042])
Regarding claim 21, the visualization system is configured to make a comparison between the one or more tissue sections on the one or more slides with one or more images of the tissue block or one or more images of the one or more tissue sections on a transfer medium. (Refer to paragraph [0047])

Allowable Subject Matter
Claims 3-4 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798